Order of disposition, Family Court, New York County (Sara E Schechter, J.), entered on or about September 18, 2007, which, upon a finding of permanent neglect, terminated respondent mother’s parental rights to the subject child and committed the custody and guardianship of the child to petitioner agency and the Commissioner of the Administration for Children’s Services for the purpose of adoption, affirmed, without costs.
Clear and convincing evidence supports the determination that respondent permanently neglected the child by failing to plan for her future despite the agency’s diligent efforts to encourage and strengthen the parental relationship (see Social Services Law § 384-b [7] [a]). The record shows that the agency formulated a realistic plan that was tailored to respondent’s needs and addressed the problems that caused the child’s removal. It is undisputed that respondent failed to adhere to the service plan and to submit to drug testing and that she tested positive for illegal drugs during the statutory period (see Matter of Antonia Mykala P., 52 AD3d 224 [2008], Iv denied 11 NY3d 705 [2008]).
A fair preponderance of the evidence submitted at the dispositional hearing establishes that the best interests of the child will be served by terminating respondent’s parental rights so as to facilitate the child’s adoption by her foster mother, who *667is also her paternal aunt, with whom the child has lived since August 2004 and under whose care she has thrived (see Matter of Lenny R., 22 AD3d 240 [2005], Iv denied 6 NY3d 708 [2006]). The circumstances do not warrant a suspended judgment.
We have considered respondent’s remaining arguments and find them without merit. Concur — Saxe, J.E, Nardelli, Freedman and Abdus-Salaam, JJ.